DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Kinney et al., US 4300551 (Kinney).
Regarding claim 10, Kinney discloses a method of removing one or more components present in a bodily fluid to produce a decontaminated bodily fluid (abstract, fig. 1, Claims 1-9), the method comprising:
Attaching a cartridge (REF 18) to an input for bodily fluid (from REF 16);
Attaching the cartridge to an output (REF 20) for a decontaminated fluid from the cartridge;
Passing bodily fluid (see “Patient”, “Blood Line”, fig. 1) through the cartridge (fig. 1, Claim 1), wherein the cartridge comprises:
A cartridge body (i.e. housing) configured to retain an adsorptive material (see “activated carbon”, Claim 1); and
An end segment (from mid-point of REF 18 to ‘top’ of REF 18) configured to cover a first end, i.e. top, of the cartridge body, the end segment comprising:
A circular face comprising an outwardly truncated conical shape and defining an internal conical space (REF 18, fig. 1);
A cylindrical wall joined to a periphery of the circular face (REF 18, fig. 1); and
An inlet (from REF 16 into REF 18) configured to provide fluid connection to a source of the bodily fluid, wherein the inlet is disposed tangential to the circular face at the cylindrical wall (fig. 1) so as to direct bodily fluid entering the cartridge into the internal conical space tangentially so as to decelerate the bodily fluid within the internal conical space prior to contact with the adsorptive material disposed within the cartridge body; and
Filtering one or more substances from the bodily fluid to produce the decontaminated bodily fluid (Claim 1).
Regarding claims 11-12, Kinney discloses a method further comprising establishing a fluid connection between a pump (REF 14, fig. 1) and at least one of the input or the output of the cartridge and pumping via said pump the bodily fluid through the cartridge (Claim 1).
Regarding claim 13, Kinney discloses a method further comprising measuring, via a level detector (REF 16/22), the cartridge pressure (via REF 28, 34).
Regarding claim 14, Kinney discloses a method further comprising drawing the bodily fluid from a subject (see “Patient”, fig. 1) and allowing the decontaminated bodily fluid to flow back to the subject (Claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779